Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 24, 2014

                                    No. 04-14-00655-CV

                                Ivarene and Victor HOSEK,
                                         Appellants

                                             v.

                                      Rosale SCOTT,
                                         Appellee

                From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 13-06-0559-CVA
                         Honorable Fred Shannon, Judge Presiding


                                      ORDER
      The Appellant’s Motion for Extension of Time to File Response in Opposition to the
Motion to Raise the Supersedeas Deposit is GRANTED. The appellant’s response is due on
December 1, 2014.

                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court